NOTE: ThiS order is nonprecedential
Um'ted States Court of Appeals
for the FederaI Circuit
DOUGLAS DYNAMICS, LLC,
Plaintiff-Appellcm,t, »
V.
BUYERS PRODUCTS COMPANY,
Defendant-Appellee.
2011-1291 .
Appea1 from the United States District Court for the
Western District of Wisc0nsin in case no. 09-CV-0261,
Judge William M. Conley.
ON MOTION
4
ORDER
The parties move jointly to deactivate this appeal
pending the district court’s disposition of a motion for
sanctions.
Up0n consideration thereof
IT ls ORDERED THAT:

DOUGLAS DYNAMICS V. BUYERS PRODUCTS 2
The motion is granted to the extent that the briefing
schedule is stayed The parties are directed to inform the
court within 14 days of the disposition of the pending
motion concerning how they believe that this appeal
should proceed.
FOR THE COURT
 1 5  fsi Jan Horba1y
Date Jan HorbaIy -
C1erk
cc: Aaron T. O1ejniczak, Esq. _
T0dd R. Tucker, Esq. . 31 cong
THE FED
mom
§§
9
§§
cg -
:¢-11
§
s20 _ _
l‘1AY-1 6 2011
lNll-l0RBA|.Y
C|.EFli